Citation Nr: 1241236	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  09-43 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for a left knee disorder, to include as secondary to service-connected right knee disabilities.


ATTORNEY FOR THE BOARD

David Gratz, Counsel



INTRODUCTION

The Veteran served on active duty from June 1970 to March 1973, and from February 1974 to September 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2008 and May 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In March 2011, the Board remanded the case in order to obtain any medical records identified by the Veteran and provide him with VA examinations.  The issues now return to the Board.  As will be discussed herein, the Board finds with respect to the issue of entitlement to service connection for tinnitus that the agency of original jurisdiction (AOJ) substantially complied with the March 2011 remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In August 2012, the Veteran submitted additional evidence with a waiver of AOJ consideration.  38 C.F.R. § 20.1304(c) (2012).  Therefore, the Board may properly consider such newly received evidence.

The issues of entitlement to service connection for sinusitis and a left knee disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

Tinnitus is not shown to be causally or etiologically related to any disease, injury, or incident in service.

CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by the Veteran's active duty military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  A November 2007 letter, sent prior to the initial March 2008 rating decision, advised the Veteran of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the November 2007 letter informed the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

Relevant to the duty to assist, the Veteran's service treatment records and VA treatment records have been obtained and considered.  Additionally, the Veteran has not reported, and the record does not show, that he is in receipt of Social Security Administration (SSA) disability benefits for his claimed disorder.  Indeed, after VA informed the Veteran that SSA had replied in November 2008 that records do not exist and have been destroyed, and further efforts to obtain them would be futile, the Veteran responded to VA in December 2008 that he does not understand why VA was writing to SSA for his medical records.  Absent any evidence showing that the Veteran is in receipt of said benefits for his claimed disorder, VA need not attempt to obtain his SSA records.  Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  Therefore, the Board finds that VA has satisfied its duty to assist in obtaining all identified and available records.

Additionally, the Veteran was afforded VA examinations in January 2008 and May 2011 in order to adjudicate his claim.  While the January 2008 VA examiner indicated that he could not resolve the issue of whether the Veteran's current tinnitus was related to his military noise exposure without resort to mere speculation, the Board finds that the May 2011 VA examiner offered an etiological opinion as to the claimed disorder and based her conclusions on an interview with the Veteran, a review of the record, and a full examination.  Moreover, she offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

The Board notes that the Veteran contests the fairness and adequacy of the May 2011 audiological examination in letters dated May 2011, July 2011, and August 2012.  He essentially argues that the May 2011 VA audiologist examiner is unqualified to provide an opinion as to the effect of noise exposure from tanks, mortars, and machine guns because she had not experienced such noise exposure herself.  However, the Veteran has failed to explain how a lack of proximity to certain sources of acoustic trauma would render a trained audiologist's opinion invalid.  The Board is aware of no requirement that an audiologist must experience every type of acoustic trauma in order to opine on the effects thereof.

The Veteran also alleges that the May 2011 examination is invalid because it almost mirrors the January 2008 examination report.  The Veteran has consistently challenged the fairness of all unfavorable VA examinations, and the Board remanded his claims in March 2011 in part to provide new examinations.  However, similarities in the VA examiners' reports are to be expected because the Veteran's history, complaints, and diagnoses are the same, and the testing and questions are similar.  The mere presence of an unfavorable etiological opinion by a medical professional does not render that examination unfair.

Therefore, the Board finds that the Veteran's arguments about the adequacy of the May 2011 examination report are without basis.  As such, the Board finds that the opinion proffered by the May 2011 VA examiner is adequate and sufficient to assist VA in deciding the Veteran's claim, and no further examination is necessary.

As indicated previously, the Board remanded this case in March 2011 in order to obtain medical records identified by the Veteran and provide him with a VA examination.  The AOJ requested that the Veteran identify any additional medical evidence in an April 2011 letter, obtained the Veteran's identified VA medical records dated through July 2012, and provided him with a VA examination in May 2011.  Therefore, the Board finds that the AOJ has substantially complied with the March 2011 remand directives such that no further action is necessary in this regard.  See D'Aries, supra.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in- service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's service treatment records include no findings, treatment, or diagnosis of tinnitus or any symptoms reasonably attributed thereto.  However, the Veteran is competent to describe the nature and extent of his in-service noise exposure.  See 38 C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Moreover, such contentions are consistent with the Veteran's documented military occupational specialties of rifleman and light weapons infantryman.

Additionally, the Veteran has a current diagnosis of tinnitus.  In this regard, the January 2008 and May 2011 VA examiners diagnosed such and he is followed at the VA Medical Center for such complaints.  Moreover, tinnitus is capable of lay observation.  Charles v. Principi, 16 Vet. App. 370 (2002).  Therefore, the remaining inquiry is whether the Veteran's tinnitus is related to his in-service noise exposure.  In this regard, he was afforded VA examinations in January 2008 and May 2011 in order to determine the etiology of his tinnitus.

At his January 2008 VA examination, the Veteran reported that he had tinnitus as long as he could remember.  He was a rifleman and light weapons infantryman during both periods of service.  While in the military, he gave a history of noise exposure of rifle and small arms fire, tank fire, artillery fire, Howitzer, mortars, and bazookas, some with hearing protection and some without.  He had exposure with and without hearing protection, according to the Veteran.  As a civilian, he was exposed to noisy semi trucks and air brakes on a regular basis, noisy vacuum motors at the prison workshop for the entire day, and training with rifle, pistol, and shotguns with hearing protection.  He hunted seasonally with a shotgun for 2 years in the late 1970's without hearing protection.  He had seasonal ear infections in the winter and had been treated for ear infections with antibiotics for the last 21 days.  He had a left tympanic membrane punctured as a child.  It was noted that he had a history of tinnitus and that it was bilateral and it was constant.  When the Veteran was asked about his tinnitus, he could not remember the time of onset, only that it had been evident as long as he could remember.  He related a high pitched ringing tinnitus that was severe and interfered with his sleep at night.  When he turned his head, he had occasional ticking sounds.  He drank caffeinated sodas on a daily basis.  

Following an examination of the Veteran, an interview, and a review of the record, the examiner stated that he could not resolve the issue of whether it was as likely as not that the Veteran's current tinnitus was related to his military noise exposure without resort to mere speculation.  Military noise exposure was conceded, but the Veteran reported the onset of hearing loss only 3 years prior to examination, well after separation, and he could not determine the onset of tinnitus.  Additionally, there was a history of diabetes, significant occupational and recreational noise exposure, and some without noise exposure, all potential tinnitus etiologies.  

The Board accords the January 2008 VA examiner's opinion no probative weight as such is essentially a non-opinion.  In this regard, he does not arrive at a conclusion and instead indicates that he cannot offer an opinion without resort to mere speculation.  As he did not offer a clear conclusion with supporting data, and a reasoned medical explanation connecting the two, the Board accords no probative weight to such opinion.  See Nieves-Rodriguez, supra; Stefl, supra.    

Therefore, the Veteran was afforded a second VA examination in May 2011.  At such time, the Veteran again reported that he could not remember when his tinnitus had started.  The examiner, an audiologist, noted that the Veteran had normal hearing acuity in both ears at entrance to and separation from service.  The Veteran's service treatment records also showed that he was issued hearing protection in November 1971.  After service, the Veteran was exposed to occupational noise from semi trucks, air brakes, vacuum motors at prison, and guns, as well as to recreational noise from hunting.

The May 2011 VA examiner diagnosed constant tinnitus.  She opined that, based on a review of the claims file as well as his service and medical history, her clinical expertise, a review of the related literature, and the present degree of hearing loss, the Veteran's tinnitus is less likely than not caused by or a result of his in-service noise exposure.  The VA examiner determined that the Veteran's tinnitus could not be secondary to acoustic trauma in service because testing revealed no hearing loss at separation from service.  The VA examiner further opined that, because the Veteran reported significant occupational noise exposure without hearing protection, individuals exposed to high levels of noise will typically report tinnitus, and there was no documentation of tinnitus in either ear in service, it is less likely than not that his tinnitus is due to military service.  Rather, the examiner found that the Veteran's tinnitus was more likely due to such non-service etiologies as civilian occupational noise exposure and presbycusis.

The Board accords great probative weight to the May 2011 VA examiner's opinion because such is both competent as it is offered by a medical professional and credible based on its internal consistency and the VA examiner's duty to offer truthful opinions.  Moreover, the examiner offered clear conclusions with supporting data as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  The Board notes that the May 2011 VA examiner included the fact that there was no documentation of tinnitus in either ear in service as part of her rationale in determining that the Veteran's tinnitus was less likely related to service.  In this regard, the lack of contemporaneous medical records may be a fact that the Board can consider and weigh against a Veteran's lay evidence; however, the lack of such records does not, in and of itself, render lay evidence not credible.  Buchanan v. Nicholson, 451 F. 3d 1331, 1336-37 (2006).  In the instant case, the Board finds that, as the examiner based her conclusion on additional factors and the Veteran himself has indicated that he did not know when his tinnitus started, her opinion is adequate and entitled to great probative weight.  There is no contrary medical opinion of record.

The Board notes that the Veteran has contended on his own behalf that his current tinnitus is related to his in-service noise exposure.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet.App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).   

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's tinnitus and in-service noise exposure to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  In this regard, while the Veteran is competent to describe his in-service noise exposure and his current tinnitus, he cannot, as a layperson, provide competent medical evidence establishing a connection between his current tinnitus and his in-service noise exposure.

In this regard, while the Veteran's contention that his current tinnitus is more likely due to his military noise exposure than his civilian noise exposure and presbycusis, the reasoning provided by the May 2011 VA examiner demonstrates how the ability to evaluate the hearing protection used over the course of the Veteran's history of noise exposure in conjunction with other relevant data, such as the character of the progression of the Veteran's hearing loss over time and the exposure to civilian noise without hearing protection, is ultimately a medical question requiring medical expertise.  As the VA examiner possesses the expertise necessary to identify the relevant factors to consider in assessing causality and provided an opinion in consideration of all of the relevant evidence, the Board accords great probative weight to this opinion.  As such, it is not outweighed by the lay opinion asserted by the Veteran.  The Board also finds that the Veteran has not alleged a continuity of tinnitus symptomatology since service as he has reported on multiple occasions that he cannot remember when his tinnitus started.

Similarly, the Board finds that the May 2011 VA examiner's opinion warrants greater probative value than the article, "Soldiers Screened for Potential Vulnerability to Tinnitus," which the Veteran submitted in June 2012.  Medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See 38 C.F.R. § 3.159(a)(1) (competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses).  In this regard, the Board notes that treatise evidence must "not simply provide speculative generic statements not relevant to the Veteran's claim."  Wallin v. West, 11 Vet. App. 509, 514 (1998).  Instead, the treatise evidence, "standing alone," must discuss "generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion." Id. (citing Sacks v. West, 11 Vet. App. 314, 317 (1998)); see also Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (medical treatise evidence must demonstrate connection between service incurrence and present injury or condition); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (generic statement about the possibility of a link between chest trauma and restrictive lung disease is too general and inconclusive); Mattern v. West, 12 Vet. App. 222, 227 (1999) (generally, an attempt to establish a medical nexus to a disease or injury solely by generic information in a medical journal or treatise is too general and inconclusive (quoting Sacks, supra)).  Here, the article describes tinnitus in soldiers, as well as a future study to be conducted by using brain scans on soldiers prior to their deployment.  The article merely provides generic statements about tinnitus and future testing and does not discuss how to determine the etiology of tinnitus from among in-service and post-service noise exposure.  Moreover, it is not specific to the Veteran.  Thus, it is entitled to less probative value than the May 2011 VA examiner's opinion, which included a detailed history and examination of the Veteran's particular case.

Therefore, the Board finds that service connection is not warranted for tinnitus as such is not shown to be causally or etiologically related to any disease, injury, or incident in service, to include the Veteran's in-service noise exposure.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for tinnitus.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

ORDER

Service connection for tinnitus is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

As will be discussed in detail below, the Board finds that a remand is necessary in order to obtain addendum opinions in order to adjudicate his claims for service connection.  In this regard, VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Additionally, once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Additionally, the Veteran's updated VA records from the Gainesville, Florida, VA Medical Center dated from July 2012 to the present should be obtained for consideration in his appeal.

Sinusitis

The Veteran's service treatment records reflect that, in January 1973, he was seen complaining of a sore throat, insomnia, congested sinuses, and a headache.  He was treated with gargles and Histaspan D.  In February 1975, he was seen with complaints of sinus congestion.  The impression was upper respiratory infection, sinusitis, and viral syndrome.  He was treated with Actifed, other medications, and told to return to the clinic if necessary.  He was seen for a follow-up and his diagnosis was bronchitis.  He was placed on Ampicillin and Actifed.  He also related that he was having problems sleeping due to a cough.  He was also given Robutussin.  In June 1975, the Veteran complained of sinuses, constipation, and upset stomach of one week duration.  The impression was sinusitis and constipation.  He was treated with Dimetapp and Ducolax.

The Veteran received post-service diagnoses of sinusitis from VA clinicians in December 2001, April 2002, July 2002, February 2004, May 2005, January 2008, January 2009, and April 2009.

Based on the foregoing, the Veteran was afforded a VA examination in April 2009.  Records showed the Veteran was treated for sinusitis in service.  Since service, the Veteran was seen by VA on a number of occasions for treatment of sinusitis.  The Veteran reported a history of sinus infections.  He stated he received treatment by a civilian physician in 1996 and 1997, but the records were expunged.  He reported mucopurulent drainage, severe facial pain, pressure, headaches, and epistaxis.  He denied allergy history.  There was a history of non-incapacitating episodes, 4 times a year, 7 to 14 days per episode.

The April 2009 examiner diagnosed the Veteran with chronic sinusitis.  The examiner was asked whether it was as likely as not that the Veteran's sinus disability was the same as seen during active duty, or a progression thereof, and stated that she could not resolve this issue without resorting to mere speculation.  Chronic rhinosinusitis was described as a heterogeneous group of disorders that, in the past, lacked a clear definition and was approached differently by various specialties.  Therefore, it was not clear that the past documented diagnosis was the same condition that was currently reported.  On one or two occasions, sinusitis was documented in the claims file, and a subsequent note stated the diagnosis was actually bronchitis.

VA provided the Veteran with a second examination of his sinuses in May 2011.  The examiner, a physician, found that the Veteran's subjective complaints during the examination appeared to be out of proportion to the objective examination findings.  The examining VA physician found that there was no objective evidence of sinusitis, and, therefore, an opinion was not offered.

A remand is required in order to obtain an addendum etiological opinion because the Veteran was diagnosed with sinusitis at the April 2009 examination, and the "current disability" requirement for a service connection claim is satisfied where, as here, the claimant has a disability at the time the claim is filed or during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Therefore, on remand, the reviewing examiner should opine on the etiology of the Veteran's sinusitis, which was diagnosed by the April 2009 VA examiner and in VA records during the appeal period.

Left Knee Disorder, to include as Secondary to Service-Connected Right Knee Disabilities

The Veteran was afforded a VA examination to determine the etiology of his claimed left knee disorder in January 2008.  At such time, the VA examiner diagnosed a left knee strain and opined that such was not caused by or a result of military service.  He further opined that it was less likely as not that such left knee disorder was caused by or a result of the Veteran's right knee disabilities.  In this regard, the examiner indicated that there was no link between arthritis in one knee causing arthritis of the other knee is established in the literature and there was no objective evidence that the Veteran's right knee arthritis caused his left knee condition.  However, the Veteran asserted that his left knee was not fully examined.  Moreover, the VA examiner did not offer an opinion as to whether the Veteran's right knee disabilities aggravated his left knee disorder.  Therefore, such examination was found inadequate, and the Board remanded the claim for a new examination.

In May 2011, VA provided the Veteran with a second examination of his left knee.  The examiner, a physician, noted that the Veteran reported experiencing pain because of "overcompensating due to the bad right knee."  The examiner diagnosed the Veteran with a normal left knee examination with no objective evidence of a left knee condition.

Subsequent to such examination, a May 2012 VA treatment record reflects complaints of left knee pain.  The Veteran indicated that his left hurt due to the fact that he was trying to compensate for problems he has had with his right knee all these years.  On examination, there was a small knee joint effusion and mild degenerative changes were seen in the medial and patelloefemoral compartment.  The impression was left knee traumatic arthritis.     

The VA provided the Veteran with a third examination of his left knee in July 2012.  The examiner diagnosed the Veteran with left knee osteoarthritis. The examiner opined that it was less likely as not that the Veteran's left knee osteoarthritis was secondary to his right knee disabilities as there was no research study that showed arthritis in one knee causes arthritis in the other knee, particularly when aging, weight gain, and occupational/daily stresses are also exerting their effects.  The examiner noted that mild degenerative changes noted in March 2012 X-rays were consistent with aging.  Additionally, symptoms were likely aggravated by obesity.  The examiner also noted that there was no history of trauma to the left knee due to the right knee and there was no leg length discrepancy causing increased stress on the left knee during weight bearing.  The examiner concluded that there was no objective medical evidence or scientific basis to attribute the claimed left knee condition to the right knee condition. 

However, the July 2012 examiner did not specifically address the question of whether it is at least as likely as not that any currently diagnosed left knee disorder was aggravated (i.e., made worse) by the Veteran's service-connected right knee disabilities.  While the examiner noted that there was no history of trauma or leg length discrepancy resulting in increased stress on the Veteran's left knee, such findings do not preclude a finding of aggravation by service-connected right knee disabilities based on overcompensation.  Therefore, an addendum opinion on the question of aggravation of the left knee disorder by the service-connected right knee disabilities is required.

Accordingly, the case is REMANDED for the following action:

1.  Obtain treatment records from the Gainesville, Florida, VA Medical Center dated from July 2012 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After obtaining the records described above, the claims file, including a copy of this remand, should be returned  to the May 2011 VA examiner for an addendum opinion.  If the examiner who drafted the May 2011 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  In the addendum opinion, the examiner should offer an opinion as to whether it is at least as likely as not that the Veteran's sinusitis, as diagnosed by the April 2009 VA examining physician, is related to his military service, to include his in-service treatment for sinusitis.

The VA reviewing examiner should consider the Veteran's February 1975 and June 1975 in-service diagnoses of sinusitis, as well as his post-service diagnoses of sinusitis in December 2001, April 2002, July 2002, February 2004, May 2005, January 2008, January 2009, and April 2009.

In offering any opinion, the reviewing examiner must consider the full record.  The reviewing examiner should explain the reasoning for every opinion provided.

3.  After obtaining the records described above, the claims file, including a copy of this remand, should be sent to the July 2012 VA examiner for an addendum opinion.  If the examiner who drafted the May 2011 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  

In the addendum opinion, the examiner should offer an opinion as to whether it is at least as likely as not that the Veteran's left knee disorder was aggravated by his service-connected right knee disabilities, to include overcompensation.  If aggravation is found, the examiner should report the baseline level of severity of the Veteran's left knee disorder prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity, and the current level of severity.  

In offering any opinion, the reviewing examiner must consider the full record.  The reviewing examiner should explain the reasoning for every opinion provided.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any of the claims remain denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


